Title: From Alexander Hamilton to James McHenry, 19 January 1800
From: Hamilton, Alexander
To: McHenry, James


New York Jany. 19. 1800
Dear Sir
The inclosed letter speaks for itself.
I think upon the whole unless there are objections of which I am not aware it will be expedient to place Mr. Wilson in the new Batalion so as to reinstate him fully in the situation in which he would have been if he had not left the service. He appears to me a genteel sensible young man—and as to his morals has been well spoken of. You best know if there are any faults in his character which render the matter ineligible. If there are not I shall learn with pleasure that he has been appointed.
It seems to me a very obvious policy will lead to the gratification of the wish expressed in the close of the letter. This may be a mean of bringing new interest to the support of the army. And I am not afraid of introducing a proportion of very young men whose connections are not of very sound politics. The Military State has a very assimilating influence. Let me add that it may be useful to make me the instrument of effecting this appointment. You will easily understand my meaning.
Yrs. Affecty

A Hamilton
J McHenry Esq

